Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27 and 29 – 33 (renumbered 1 – 6) are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email communication and telephone conversation with John Hilten on 10/21/2021.

The after final amendments filed on 10/11/2021 have been entered and the claims are further amended as follows:

The following claims have been amended.
27.	(Currently amended) A method for enabling a wireless communication device to operate in a radio access network as a network relay device to a remote device,

wherein the network relay device signals to a network node, a buffer status report (BSR) message to indicate the future data requirements, 
wherein the BSR message provides the network node with information about a total predicted amount of data for transmission, and an indication of a timing of expected requested uplink grant,  
wherein the [[a]] timing is indicated by a number of transmission time intervals (TTIs) left until expected time of uplink transmission availability.

34.	(Cancelled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 10/11/2021 in the AF amendment  have been fully considered. The arguments and amendments submitted by the applicant for independent claim 27 along with amendments provided by the examiner have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claim 27 is therefore allowable.
The prior arts of record fail to teach a method of signaling to a network node from a network relay device, a buffer status report (BSR) message that provides the network node with an information about a total predicted amount of data for transmission and an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571) 272-8009. The examiner can normally be reached on MON - FRI 8AM - 5PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474